DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (filed 02/22/2022) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of claim amendments filed on 02/03/2022 has been entered.

 Allowable Claims
	Claims 1-2, 7-9, 12-13, 21, and 25-26 are allowed, with claims 1, 21, and 25 being the independent claims. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment – with respect to the incorporation of claims 10 and 11 into independent claim 1 and the incorporation of claims 23 and 24 into independent claim 21 – was given in an interview with Mr. Peter Kendall on 08/01/2022. 
However, additional amendments appear below that were not explicitly authorized by Mr. Peter Kendall during the interview. These amendments were deemed necessary by Examiner to comply with 35 U.S.C. 112, and are listed below for clarity on the record:  
Independent claim 1 
The term “regression” is amended to “regressor,” and all later recitations of “a regressor” are amended to “the regressor” to maintain consistency with respect to antecedent basis 
The phrase “predicting a set of organ principal coordinates” as recited in lines 13-14 of claim 1 below, has been amended to instead recite “predicting the set of organ principal coordinates” 
The term “organ surface sets” as recited in line 18 of claim 1 below, has been amended to instead recite “organ-surface sets” 
The term “body surface sets” as recited in line 20 of claim 1 below, has been amended to instead recite “body-surface sets” 
Dependent claims 3-6 
These claims are canceled due to no longer further specifying a limitation of the subject matter claimed. These claims would be rejected under 35 U.S.C. 112(d) if they were not canceled. 
Dependent claims 7-9
These claims are amended to be depending from claim 2 (as opposed to depending from claim 6, since claim 6 has been canceled) 
Independent claim 21
The term “a machine-learned regressor” as recited in lines 7-8 below, has been amended to instead recite “a machine-trained regressor” 
The phrase “predicting a set of organ principal coordinates” as recited in lines 15-16 of claim 21 below, has been amended to instead recite “predicting the set of organ principal coordinates” 
The term “organ surface sets” as recited in line 20 of claim 21 below, has been amended to instead recite “organ-surface sets” 
The term “body surface sets” as recited in line 22 of claim 21 below, has been amended to instead recite “body-surface sets” 
Dependent claim 22
This claim is canceled due to no longer further specifying a limitation of the subject matter claimed. This claim would be rejected under 35 U.S.C. 112(d) if it were not canceled. 
Independent claim 25
The term “body surface principle coordinates” as recited in line 8 of claim 25 below, has been amended to instead recite “body surface principal coordinates” 
The term “organ surface sets” as recited in line 13 of claim 25 below, has been amended to instead recite “organ-surface sets” 
The term “body surface sets” as recited in line 14 of claim 25 below, has been amended to instead recite “body-surface sets” 
Dependent claim 27
This claim is canceled due to no longer further specifying a limitation of the subject matter claimed. This claim would be rejected under 35 U.S.C. 112(d) if it were not canceled. 

The application has been amended as follows: 
(Currently Amended) A method for controlling a scanner, comprising 
sensing an outer surface of a body of a subject, the sensing providing body surface data comprising a skin surface of the subject; 
using a machine-trained predictor to predict a surface of an internal organ of the subject based on the body surface data, the machine-trained predictor including a regressor as input to the regressor  regressor, a representation of the surface predicted as a mesh or volume mask output by the machine-trained predictor, wherein the predicting includes: 
encoding the body surface data into body surface principal coordinates; 
predicting a set of organ principal coordinates representing the surface of the internal organ; and 
decoding the set of organ principal coordinates to predict the surface of the internal organ, wherein the encoding is performed by a first autoencoder, predicting [[a]] the set of organ principal coordinates is performed by [[a]] the regressor, and the decoding is performed by a second autoencoder, the method further comprising, before the sensing: 
training the first autoencoder using a first plurality of body surfaces; 
training the second autoencoder using a first plurality of organ surfaces; and 
training the regressor using a plurality of body-surface, organ-surface sets, each body-surface, organ-surface set including a plurality of body-surface latent variable values and a plurality of organ-surface latent variable values corresponding to the body-surface latent variable values; and 
controlling the scanner based on the predicted surface of the internal organ, the scanner controlled for scan range or coil placement.

(Previously Presented) The method of claim 1, wherein using the machine-trained predictor to predict the surface includes: 
reducing dimensionality of the body surface data; 
predicting a compact representation of the surface of the internal organ based on the reduced dimensionality body surface data; and 
expanding the compact representation.

3-6. (Canceled) 

7. (Currently Amended) The method of claim 2

8. (Currently Amended) The method of claim 2

9. (Currently Amended) The method of claim 2

10-11. (Canceled) 

12. (Previously Presented) The method of claim 1, wherein the scanner is a magnetic resonance (MR) scanner, and the controlling includes selecting the coil placements of a plurality of coils of the MR scanner.

13. (Previously Presented) The method of claim 1, wherein the scanner is a computed tomography (CT) scanner, and the controlling includes selecting the scan range of the CT scanner.

14-20. (Cancelled)

21. 	(Currently Amended) A method for controlling a scanner, comprising 
sensing an outer surface of a body of a subject, the sensing providing body surface data comprising a skin surface of the subject; 
using a machine-trained predictor to predict a surface of an internal organ of the subject based on the body surface data, wherein using the machine-trained predictor to predict the surface includes: reducing dimensionality of the body surface data by a machine-trained encoder of the machine-trained predictor, predicting a compact representation of the surface of the internal organ as output of a machine-trained regressor in response to input to the machine-trained regressor of the reduced dimensionality body surface data, and expanding the compact representation by a machine-trained decoder of the machine-trained predictor, wherein the predicting includes: 
encoding the body surface data into body surface principal coordinates; 
predicting a set of organ principal coordinates representing the surface of the internal organ; and 
decoding the set of organ principal coordinates to predict the surface of the internal organ,
wherein the encoding is performed by a first autoencoder as the machine-trained encoder, predicting [[a]] the set of organ principal coordinates is performed by the machine-trained regressor, and the decoding is performed by a second autoencoder, the method further comprising, before the sensing: 
training the first autoencoder using a first plurality of body surfaces; 
training the second autoencoder using a first plurality of organ surfaces; and 
training the regressor using a plurality of body-surface, organ-surface sets, each body-surface, organ-surface set including a plurality of body-surface latent variable values and a plurality of organ-surface latent variable values corresponding to the body-surface latent variable values; and 
controlling the scanner based on the predicted surface of the internal organ.

22. (Canceled) 
23. (Canceled) 
24. (Canceled) 

25. 	(Currently Amended) A method for controlling a scanner, comprising 
sensing an outer surface of a body of a subject, the sensing providing body surface data comprising a skin surface of the subject; 
using a machine-trained model to predict a surface of an internal organ of the subject based on the body surface data, wherein the predicting includes encoding the body surface data into body surface principal coordinates by a first machine-trained autoencoder, predicting a set of organ principal coordinates representing the surface of the internal organ as an output by a machine-trained correlator in response to input of the body surface principal -surface sets, each body-surface, organ-surface set including a plurality of body-surface latent variable values and a plurality of organ-surface latent variable values corresponding to the body-surface latent variable values; and 
controlling the scanner based on the predicted surface of the internal organ.

26. (Previously Presented) The method of claim 25 wherein using the machine-trained model to predict the surface includes: reducing dimensionality of the body surface data, predicting a compact representation of the surface of the internal organ based on the reduced dimensionality body surface data, and expanding the compact representation.

27. (Canceled) 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After updating the search with respect to independent claim 25, it was determined that the amendments to claim 25 place this claim in condition for allowance. The reason for allowance of this claim stems from the features of encoding body surface principal coordinates with a first autoencoder and decoding organ principal coordinates predict the surface of the internal organ with a second autoencoder. Further contributing to the allowance of independent claim 25 is the plurality of body-surface, organ-surface sets, each of these sets including body-surface latent variable values and organ-surface latent variable values corresponding to the body-surface latent variable values. While the use of machine-learning methods for estimating the positions of internal organs from body surface data is a concept that is known in the medical imaging arts, Examiner has determined that it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at this particular method including the specific features of claim 25 as described above. 
As detailed above in the Examiner’s Amendment section, independent claims 1 and 21 have been amended to be more similar to allowable independent claim 25. In particular, independent claim 1 is amended to incorporate the subject matter of dependent claims 10 and 11, and independent claim 21 is amended to incorporate the subject matter of dependent claims 23 and 24. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Title of the Invention
The title of the invention has been changed, as per MPEP 606, to be more descriptive of the
invention, as indicated on the Bib Data Sheet.

Conclusion
Claims 1-2, 7-9, 12-13, 21, and 25-26 are allowed, with claims 1, 21, and 25 being the independent claims. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793        

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793